Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on Aug. 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent application – 16/864,903 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 – 4, 6 and 7 are allowed.

The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method, comprising: detecting, with computer hardware, sensor-generated signals received from at least one of a plurality of dispersed network-configured sensors and corresponding to physical movement of a member of an audience during a presentation by a presenter; converting the sensor-generated signals to vectorized data structures for inputting to a classification model generated with machine learning; classifying the physical movement as a prelude to a likely audience interaction, the classifying performed by the classification model based on the vectorized data structures; in response to the classifying, determining an audience member attribute associated with the member of the audience; predicting an audience interaction based on the audience member attribute using a prediction model generated with machine learning; generating a predictive alert corresponding to the audience interaction predicted; and during the presentation, generating a user interface for displaying the predictive alert to the presenter using an electronic device, wherein a mode of the presentation comprises an in- person presentation before the audience, wherein the electronic device is an augmented reality (AR) glasses worn by the presenter, and wherein the user interface is shown on the AR glasses and displays the predictive alert by highlighting the member of the audience as seen with the AR glasses and displaying text adjacent thereto indicating a topic of a predicted question or a predicted comment by the member of the audience, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 7 is allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method, comprising: detecting, with computer hardware, sensor-generated signals received from at least one of a plurality of dispersed network-configured sensors and corresponding to physical movement of a member of an audience during a presentation by a presenter; 3 of 7Application No. 17/133,633Docket No. P201910110US02_8150-1065Reply to Office Action dated April 27, 2022converting the sensor-generated signals to vectorized data structures for inputting to a classification model generated with machine learning; classifying the physical movement as a prelude to a likely audience interaction, the classifying performed by the classification model based on the vectorized data structures; in response to the classifying, determining an audience member attribute associated with the member of the audience; predicting an audience interaction based on the audience member attribute using a prediction model generated with machine learning; generating a predictive alert corresponding to the audience interaction predicted; and during the presentation, generating a user interface for displaying the predictive alert to the presenter using an electronic device, wherein the presentation is simultaneously presented via a data communications network to a first group of the audience online, including the audience member, and a second group of the audience in person, wherein the user interface displays the predictive alert by displaying an image of the member of the audience, the image received via the data communications network, and displaying text adjacent to the image indicating a topic of a predicted question or a predicted comment, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642